Citation Nr: 1139348	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-05 151	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a low back disorder involving a herniated disc at L4-L5, also including secondary to the service-connected right and left knee disabilities.

3.  Entitlement to restoration of a 20 percent rating for the right knee disability, degenerative arthritis with patellofemoral pain syndrome, as of November 1, 2008.

4.  Entitlement to restoration of a 20 percent rating for the left knee disability, degenerative arthritis with patellofemoral pain syndrome, also as of November 1, 2008.

5.  Entitlement to a rating higher than 20 percent for the right knee disability.

6.  Entitlement to a rating higher than 20 percent for the left knee disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) is from January 2006, November 2006, February 2008, and August 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

As support for her claims, the Veteran testified at a videoconference hearing in June 2011 before the undersigned Veterans Law Judge.  The Board held the record following the hearing to allow the Veteran time to obtain and submit additional supporting evidence.  She submitted this additional evidence in September 2011, through her representative, and waived her right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


Regarding the right and left knee disabilities, the RO certified these claims to the Board on the issues of whether the Veteran is entitled to ratings higher than 10 percent for these disabilities, i.e., increased ratings.  The RO had reduced the ratings for these disabilities from 20 to 10 percent as of November 1, 2008, and as recently as March 2010 had confirmed and continued these lesser 10 percent ratings.  In her recent June 2011 videoconference hearing testimony, however, the Veteran made clear that she is contesting the reductions in the ratings for these disabilities, so, at the very least, is requesting restoration or reinstatement of the prior 20 percent ratings.  She disputed the notion that these disabilities have improved and, to the contrary, alleges they actually have worsened.  So aside from determining whether it was appropriate to reduce the ratings for these disabilities from 20 to 10 percent, the Board is additionally determining whether she is entitled to ratings higher than 20 percent for these disabilities.

In other testimony during her hearing, the Veteran indicated she has had a very sporadic work history since service - stopping working, starting back, only to stop again.  She said she was a cook in service and has tried to continue working in this capacity since service, because she had no transferable skills, but that ultimately she has had to stop the jobs she has had since service because of the chronic pain from her knee disabilities.

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines this derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC), unless the Veteran is represented in the appeal by a private attorney, which this Veteran is not.  

VA's Office of General Counsel also has indicated, however, that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claims for higher rating for the disabilities that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

As for the remaining claims at issue, for an acquired psychiatric disorder including PTSD and depression, and for a low back disorder, the Board also is remanding these claims to the RO via the AMC for further development and consideration.


FINDINGS OF FACT

1.  The 20 percent ratings for the right and left knee disabilities had been in effect since November 27, 1991, so for more than five years at the time of the RO's August 2008 decision reducing these ratings to 10 percent prospectively effective as of November 1, 2008.  

2.  The reduction in these ratings was done without consideration of the procedural due process requirements of 38 C.F.R. § 3.344.

3.  The Veteran's right knee disability, which includes X-ray confirmation of degenerative joint disease (i.e., arthritis), has associated pain and flexion limited to 100 degrees out of the normal 140 degrees, but no limitation of extension, which is to 0 degrees, and no other impairment such as due to recurrent subluxation or lateral instability.

4.  Her left knee disability also includes X-ray confirmed degenerative joint disease, so arthritis, with associated pain and flexion limited to 120 degrees out of the normal 140 degrees, but no limitation of extension, which is to 0 degrees, and no other impairment such as due to recurrent subluxation or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria are met for restoration of the 20 percent rating for the right knee disability as of November 1, 2008, the date this rating was reduced.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

2.  The criteria also are met for restoration of the 20 percent rating for the left knee disability as of November 1, 2008, the date this rating was reduced.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

3.  The criteria are not met, however, for a rating higher than 20 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 

4.  The criteria also are not met for a rating higher than 20 percent for the left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reductions

The Board is reinstating the 20 percent ratings for the Veteran's right and left knee disabilities.  These ratings had been in effect since November 27, 1991, so for more than 5 years when reduced to 10 percent as of November 1, 2008.


There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The RO had proposed in a February 2008 decision to reduce these ratings to this lesser level, citing the results of a June 2007 VA compensation examination supposedly showing an improvement in these disabilities to warrant this decrease in these ratings.  The Veteran was informed of this proposal on March 10, 2008, and given 60 days to submit additional evidence and/or argument in response to contest this intended action.  The RO later issued another decision in August 2008 reducing these ratings to this lesser level prospectively effective as of November 1, 2008.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

But when a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Because the ratings for the Veteran's knee disabilities had been in effect for more than five years when reduced, the provisions of 38 C.F.R. § 3.344(a)-(b) clearly apply. 

While degenerative arthritis and patellofemoral pain syndrome are not listed among the examples of conditions subject to episodic improvement in 38 C.F.R. § 3.344, this listing is not exclusive, so there remains the possibility that these conditions subject to episodic improvement, i.e., wax and wane.  Indeed, this is apparent from the Veteran's June 2011 videoconference hearing testimony, during which she explained that she has at times been able to work as a cook and in food services since service, but at other times has been unable to, and therefore had to stop working, usually on account of the extent of the pain and other impairment affecting her knees.

The rating decisions and statement of the case (SOC) pertaining to the rating reductions reflect no consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b).


A review of the RO's February 2008 proposal to reduce the ratings and August 2008 reduction shows the RO appears to have essentially analyzed the issue of reduction of the 20 percent ratings just as it would claims for increased ratings.  When intending to reduce a rating for a disability, it is impermissible to place the burden of proof on the Veteran to show the disability has worsened, i.e., that he is entitled to a higher or an increased rating, rather than VA having the burden of proof of showing his disability has improved so as to warrant a rating reduction.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased-rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

The February 2008 decision makes reference to January 2006 and June 2007 VA examinations showing the Veteran had 125 degrees of knee flexion, bilaterally, and partly for this reason concluded this "demonstrated sustained material improvement" in her disabilities.  The only reference to the reduction in the July 2010 SOC was a mention that there was an August 2008 rating decision.  That SOC addressed the increased-rating claims.  The RO's analysis did not, in fact, contain any discussion of the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  See Brown, supra.  In addition, the RO did not discuss the evidence suggesting the Veteran's knee disabilities were not materially improved, namely, the June 2007 VA X-ray report showing a worsening of her degenerative joint disease of the knees since the August 2005 VA X-ray study.  Furthermore, the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.

In summary, the RO's analysis was not in compliance with 38 C.F.R. § 3.344.  Because the rating reductions were done without consideration of this applicable regulation, the reductions are void ab initio.  Accordingly, the 20 percent ratings for the right and left knee disabilities are reinstated retroactively effective as of November 1, 2008, the date of their reductions.


II.  Increased Ratings

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 

case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2005, July 2006, and November 2008.  The letters informed her of the evidence required to substantiate her claims and of her and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of her claims.  

In assisting her with her claims, the RO has obtained service treatment records and provided VA compensation examinations to assess and reassess the severity of her knee disabilities.  Other evidence obtained or submitted includes VA outpatient treatment records.  She also, as mentioned, had a videoconference hearing before the Board, and the Board held the record open following the hearing to allow her time to obtain and submit additional supporting evidence, which she later did in September 2011 through her representative.  All known and available records relevant to her claims have been obtained and associated with file for consideration.  She has not contended otherwise.

In arguing against the reduction in the ratings for her knee disabilities, the Veteran insisted, including in her hearing testimony, that these disabilities actually have worsened, so the opposite of getting better, and therefore deserve higher ratings.  She said that she has to use knee braces and a cane to prevent her knees from buckling and to ambulate properly.  Her knees also swell and are constantly painful.  Her knee strength has decreased, too.  She also notes that numerous X-rays show she has degenerative joint disease of both knees, so arthritis.


A VA progress note shows that an examination of the Veteran's knees was conducted in October 2005.  Bilateral knee range of motion was from 0 to 125 degrees (extension to flexion).  There was no laxity to varus or valgus stress.  Lachman's and McMurray's tests were negative, bilaterally.  She had tenderness to palpation of the patellofemoral joints.  

A VA joints examination was conducted in January 2006.  Bilateral knee flexion was to 140 degrees; bilateral extension was to 0 degrees.  The medial and lateral collateral ligaments were stable in each knee, and Lachman's, McMurray's, and posterior drawer's tests were negative, bilaterally.  There was tenderness to palpation of the knee joints.  Examination of the skin, motor system, sensory system, and vascular system were normal.  

A VA joints examination was conducted in June 2007.  Examination of both lower extremities found the Veteran to have grossly intact neurovascular, sensory, and motor functions.  Bilateral knee range of motion was 0 degrees to 125 degrees.  

The Veteran also underwent VA physical therapy for her knees in 2008; consisting of therapeutic exercises, functional activities, and hot and cold packs.  On a physical therapy consultation in May 2008, she complained of a worsening of her knee pain.  Bilateral knee range of motion was within functional limits, and bilateral manual muscle testing was 4-/5.  Anterior and posterior drawer's tests, varus and valgus tests, and patella grind test were all negative.  She was issued a cane and knee braces were ordered.  She was fitted for knee braces in June 2008.  

A VA joints examination was conducted in February 2010.  The Veteran had full extension, bilaterally.  Right knee flexion was 0 degrees to 100 degrees; left knee flexion was 0 degrees to 120 degrees.  Knee movement produced guarding and muscle spasm.  The knees were stable to varus and valgus stresses.  Lachman's, McMurray's, and anterior and posterior drawer's tests were negative, bilaterally.  


Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The Veteran's statements regarding the severity of her symptoms are competent, including with regards to her description of the frequency and duration of them, but are not considered in isolation or a vacuum, rather, must be considered along with the medical and other evidence also in the file in determining the appropriate rating in relation to the applicable rating criteria.

In assessing the severity of her disabilities, VA must consider whether there have been times since one year immediately preceding her claim when her disabilities have been more severe than at others.  And if there have been, the Board is obligated to "stage" her ratings to compensate her for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following their reinstatement earlier in this decision, the Veteran's knee disabilities are again rated as 20-percent disabling under hyphenated Diagnostic Code 5010-5260.  In the selection of diagnostic codes assigned to disabilities, injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.

The hyphenated diagnostic code in this case indicates that traumatic arthritis, as demonstrated by numerous X-rays, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of knee flexion, under Diagnostic Code 5260, is a residual condition.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The worst knee flexion found during the appeal period has been to 100 degrees for the right knee and to 120 degrees for the left knee, during the February 2010 VA compensation examination.  But these flexions far exceed the requirements for even the most minimum 0 percent rating under DC 5260, which requires flexion limited to just 60 degrees.  Clearly then, the Veteran's flexion is not limited to the 45 degrees required for even the most minimum compensable rating of 10 percent under DC 5260.

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Here, though, regarding any additional functional loss due to pain in either knee, the January 2006 VA examiner indicated this question could not be answered without resorting to speculation.  Courts have begun questioning VA decisions that elect to deny claims based on this purported inability to respond, unless there is reasonable assurance the examiner indeed cannot respond to the question asked, such as because he needs the opportunity to consider additional evidence or other procurable data that is not currently available to him, there are multiple possible answers with none more prevalent than another, or a response is beyond his competence or expertise in the subject matter area at issue.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); and Jones v. Shinseki, 23 Vet. App. 382 (2010).

But others who also have considered this possibility have been a bit more definitive and committal.  Notably, the June 2007 VA examiner indicated the Veteran's knee range of motion did not change with repetition (repetitive movements).  This examiner acknowledged the Veteran had mild discomfort associated with examination of her knees.  This examiner also stated that it was conceivable that pain could further limit function, particularly with repetition, however, the degree of additional limitation of motion could not be determined with any degree of medical certainty.  The February 2010 VA examiner went a bit further to try and quantify things and give some greater clarity and perspective, indicating the Veteran's final 10 degrees of extension and final 30 degrees of flexion were painful.  According to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  This most recent examiner also noted there was pain on 
range-of-motion testing, but the degree of additional limitation of motion could not be determined with any medical certainty.  

But even accounting for the point when the Veteran began experiencing pain in her range of motion, and using this point as for all intents and purposes the terminal point at which her motion was restricted or limited, it still was not sufficiently restricted or limited to warrant assigning a higher 30 percent rating.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).

VA's General Counsel held in VAOPGCPREC 9-2004 (September 17, 2004) that a claimant who has both limitation of flexion and extension of the same leg must be rated separately under DCs 5260 and 5261, if a compensable degree of disability as to each is shown.  Here, though, the Veteran always has had normal (i.e., full) extension of her knees to 0 degrees.

VA's General Counsel also has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Here, though, despite the Veteran's mention during her hearing of wearing braces for her knees, all examiners have determined there is no instability of either knee.  All diagnostic testing and evaluation for this was unremarkable.  Her knees repeatedly have been stable to varus and valgus stresses, and the Lachman's, McMurray's, and anterior and posterior drawer's tests similarly have been negative, bilaterally, so for each knee.

As neither subluxation nor lateral instability is shown, let alone on a recurrent basis, the Veteran is not entitled to separate ratings under DC 5257, that is, apart from the ratings she has under DC 5010-5260 (on referral from DC 5003).  20 percent, incidentally, also is the highest possible rating under DC 5003 for her arthritis.

The Veteran's knee disabilities have never involved the type of impairment contemplated by other potentially applicable DCs like 5256, 5258, 5259, 5262 and/or 5263.  She has normal extension of her knees and, although less than normal flexion, there certainly is not ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  She also does not have dislocated semilunar cartilage, impairment of the tibia and fibula, or removal of symptomatic semilunar cartilage or genu recurvatum.  So these other DCs simply do not apply.

Consideration also has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claims to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  This referral is required when a service-connected disability presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, such as her arthritic pain and the consequent effect on her range of motion.  She has not required hospitalization on account of these service-connected knee disabilities, certainly not on a frequent basis.  Instead, her evaluation and treatment has been as an outpatient, not inpatient.  Marked interference with her employment similarly has not been shown, meaning above and beyond that contemplated by her schedular ratings.  She testified during her recent June 2011 hearing concerning the effect her knee disabilities have had on her ability to work on a continual basis, rather than just sporadically, and for this reason the Board is inferring a TDIU claim and remanding this claim to the RO for all appropriate development and consideration.  But more generally, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

The circumstances of this case therefore are not such that an extra-schedular referral is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The 20 percent rating for the right knee disability is reinstated as of November 1, 2008, subject to the statutes and regulations governing the payment of VA compensation.

The 20 percent rating for the left knee disability also is reinstated as of November 1, 2008, also subject to the statutes and regulations governing the payment of VA compensation.

However, a rating higher than 20 percent for the right knee disability is denied.

As well, a rating higher than 20 percent for the left knee disability is denied.


REMAND

The Veteran contends she has PTSD, in part, from experiencing enemy missile (SCUD) attacks and alerts while serving in Saudi Arabia during the Persian Gulf War, and from being threatened by nationals.  She also contends that her knee disabilities and, in particular, the associated chronic arthritic pain and inability to work on a consistent basis or do the things she enjoys like in years past, have caused or at the very least aggravated her depression and low back disorder.  So her claims are predicated on both direct and secondary service connection.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) in-service incurrence or aggravation of a relevant 

disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD, in particular, requires:  (1) a current diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997). 

Because additional treatment records need to be obtained, another VA examination is needed to assist in determining whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  Whether she has this required diagnosis is particularly important since, according to her service personnel records she served in Saudi Arabia from December 4, 1990, to May 1, 1991.  Her primary specialty was cook.  

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

Moreover, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f)(3) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases, as here, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  Id.  

This revision to subpart (f)(3) adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), as mentioned previously only authorized VA to accept statements from Veterans who served in combat (subpart (f)(2)), as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners of war (POW's) (subpart (f)(4)) and those with an in-service diagnosis of PTSD (subpart (f)(1)) as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  The same is true for PTSD claims predicated on personal or sexual assault (subpart (f)(5)).  

These most recent revisions to subpart (f)(3) no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  This new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id. 

For purposes of this paragraph (subpart (f)(3)), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In years past, just because a physician or other health professional had accepted appellant's description of his or her experiences as credible and had diagnosed the appellant as suffering from PTSD did not mean the Board was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

However, a stressor, both then and now, does not need to be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  



Because she clearly served in a combat zone, as confirmed by the information contained in her service personnel records, the Veteran's claim warrants consideration under subpart (f)(2).  That said, 38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), require that she have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply if she only served in a general "combat area" or "combat zone" but did not herself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

But even to the extent an event in question did not involve combat, rather, her mere fear of hostile military or terrorist activity, then her claim still would alternatively warrant consideration under the revised subpart (f)(3). 

Moreover, even if it is determined she does not meet the DSM-IV criteria for a PTSD diagnosis, a VA examination and opinion still are needed to determine whether her depression is related to her military service - including especially, as she is alleging, caused or aggravated by her knee disabilities.  See 38 C.F.R. § 3.310(a) and (b), also Allen v. Brown, 7 Vet. App. 439, 448 (1995), indicating service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A VA PTSD examination was conducted in March 2011.  The Veteran indicated she had been hospitalized for suicidal ideation in January 2011 with intent following bankruptcy and job loss.  In addition, she stated that she had attended two group therapy meetings in 2008.  The evaluating VA clinical psychologist determined the Veteran does not have PTSD and diagnosed, instead, 
substance-induced mood disorder and cocaine and alcohol abuse.

Although the Veteran subsequently submitted social worker and nursing progress notes relating to her January 2011 suicide attempt, the remaining records (emergency room notes or physician's notes) and 2008 group therapy notes also need to be obtained  since, they, too, are relevant to her claim and therefore equally deserving of consideration.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private and VA medical records to which a reference has been made).

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Still, though, in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

In July 2011, a registered nurse diagnosed the Veteran with PTSD, generalized anxiety disorder, and panic disorder with agoraphobia.  A PTSD diagnosis by a nurse is insufficient under 38 C.F.R. § 3.304(f)(3).  However, these new diagnoses trigger VA's duty to obtain another examination, inasmuch as some or all of these diagnoses may be attributable to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

There also, as mentioned, is an "inferred" TDIU claim.  The RO previously has considered and denied this claim, and the Veteran did not appeal the denial of this claim.  But the determination of whether she is now incapable of obtaining and maintaining substantially gainful employment on account of disabilities related to her military service is being deferred pending the additional development of these other claims.  There is the possibility of changed circumstances since the RO's prior decision denying this TDIU claim.  Any additional disability determined to be related to her military service (i.e., service connected), such as on remand, necessarily would have an effect on this derivative TDIU claim since this additional disability would then, in turn, have to be considered along with her already 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that she provide the names and addresses of all mental health care providers who have provided evaluation or treatment, irrespective of the particular diagnoses, including especially during her psychiatric hospitalization in 2011 and two group therapy meetings in 2008.  Also request that she identify any additional sources of additional evaluation or treatment for her low back disorder.


With her authorization, obtain all outstanding records that she identifies.  If any requested records are unavailable or the search for any such records otherwise yields negative results and further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and her appropriately notified.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1). 

2.  Upon receipt of any additional evidence identified in action paragraph 1, schedule a VA psychiatric examination to clarify all current diagnoses and their etiology.  The claims file and a copy of this remand must be provided to the examiner for review of the pertinent history. 

The examiner is asked to determine whether the Veteran has PTSD according to the DSM-IV criteria and, if so, whether it is a consequence of the stressors she experienced while serving in the Persian Gulf War.  [Note:  her alleged stressors in relation thereto would have to be conclusively accepted as established if consistent with the circumstances, conditions, or hardships of this service.]  See 38 C.F.R. § 3.304(f)(2).  And even if a claimed event does not involve combat, the occurrence of the alleged stressor alternatively could be conceded under the most recent revisions to 38 C.F.R. § 3.304 at subpart (f)(3), if it involved her fear of hostile military or terrorist activity. 

So the occurrence of the claimed events in service is not so much still at issue as is the question of whether the Veteran has consequent PTSD according to the DSM-IV requirements. 

The examiner therefore should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric disorders.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis. 

If a psychiatric disorder other than PTSD is diagnosed, the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) this additional diagnosis is related or attributable to the Veteran's military service, including to the events that occurred in relation to her service in the Persian Gulf War.  In addition, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely), that the Veteran's service-connected knee disabilities caused or aggravated any psychiatric disorder, and, if the later, what level of disability is attributable to such aggravation.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner feels that the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  Also provide the Veteran an appropriate VA examination regarding her low back disability.  Her claims folder and a copy of this Remand must be made available to the examiner for review of the pertinent medical and other history.  The examiner should render an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed low back disability was:  a) incurred in service; or b) if involving arthritis, manifested to a compensable degree of at least 10-percent disabling within one year after service; or c) was caused by the Veteran's service-connected knee disabilities; or d) was alternatively aggravated by her service-connected knee disabilities, and, if the latter, specify the level of additional disability that is attributable to such aggravation, that is, the amount of disability over and beyond that which existed prior to the aggravation.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 


4.  Then readjudicate these remaining claims for service connection for psychiatric and low back disorders, also the inferred TDIU claim, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board on any issue for which an appeal has been perfected.  See 38 C.F.R. § 20.200.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


